JUDGE Lipscomb
delivered the Opinion of the Court.
From the Record it appears that, at. the return term, there was an agreement, that time should be given till the next term to demur, plead in abatement, or the general issue, so as not to delay the trial. At the next term the parties appeared by their Attorneys; whereupon came a Jury, &c. who returned that “they find the issues for the plaintiff, and assess, &c.” It is assigned as Error that there was no issue. For the deT fendant it is contended that this Court will presume, in order to support the verdict, that a proper issue had been joined.
Though our decisions have gone very far in the doctrine of implication to support verdicts, they have not gone far enough to sustain this. Implication should never be ■ extended farther than to cure defects of form only. If an informal, or even an immaterial issue had been joined, as the verdict seems to have corresponded with the nature of the action, and to have been on the merits, the Court would not have disturbed it. But here was not even the slightest similitude of an issue ; and the principle, by which we are called on to sustain the verdict, would tend to the destruction of the whole system of special pleading. Let .the judgment be reversed, and the case be remanded.